Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 19-22, 25-28, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 16, 18 of U.S. Patent No. 11,048,022. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below. 
Instant application
17348887
US 11,048,022
Examiner’s notes
17. (New) An integrated weather projection system for assisting strategic and tactical operational decision-making related to a designated event or set of events, the system comprising: (a) a weather projection module comprising one or more weather projection sub-modules, including at least one local sub-module, at least one regional sub-module, and at least one national sub-module, wherein each of the weather projection sub-modules is configured to: receive a system operating parameter indicating at least a spatial range and temporal range, wherein a regional spatial range of the at least one regional sub-module has comparatively further distance than a local spatial range of the at least one local sub- module, and wherein a national spatial range of the at least one national sub-module has a comparatively further distance than the regional spatial range;















 and generate a weather projection product based on the received system operating parameter, wherein the weather projection module is configured to generate an integrated weather projection product that is based on each weather projection product generated by each weather projection sub-module; 

(b) a geospatial data converter communicatively coupled to the weather projection module and configured to convert each weather projection product into one or more geospatial map layers; and 
(c) a decision support tools module communicatively coupled to the geospatial data converter and configured to generate one or more graphical display outputs; wherein the weather projection module is installed at one or more locations relevant to air traffic management and control, and wherein computational workload of the integrated weather projection system is distributed among each of the one or more weather projection sub-modules.
1. An integrated weather projection system for assisting strategic and tactical operational decision-making related to a designated event or set of events, the system comprising: (a) a weather projection module comprising one or more weather projection sub-modules, including at least one local sub-module, at least one regional sub-module, and at least one national sub-module, wherein each of the weather projection sub-modules is configured to: (i) receive a system operating parameter comprising at least one set of spatial range and temporal range in relation to the designated event or set of events, wherein a regional spatial range of the at least one regional sub-module has comparatively further distance than a local spatial range of the at least one local sub-module, and wherein a national spatial range of the at least one national sub-module has a comparatively further distance than the regional spatial range; (ii) receive one or more sets of weather data as correlates to each set of spatial range and temporal range of the system operating parameter; (iii) perform, based on each set of spatial range and temporal range of the system operating parameter, one or more weather projection techniques selected from the group consisting of weather forecasting and weather nowcasting; and (iv) generate a weather projection product according to each set of spatial range and temporal range of the system operating parameter, wherein the weather projection module is configured to generate an integrated weather projection product that is based on each weather projection product generated by each weather projection sub-module; (b) a geospatial data converter communicatively coupled to each of the weather projection sub-modules and configured to convert each said weather projection product into one or more geospatial map layers; and
 (c) a decision support tools module communicatively coupled to the geospatial data converter and configured to generate one or more graphical display outputs; wherein the one or more weather projection sub-modules are installed at one or more locations relevant to air traffic management and control, and wherein computational workload of the integrated weather projection system is distributed among each of the weather projection sub- modules.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.
























































Although the instant application recites that the weather projection module not the one or more submodules is installed at the one or more locations, since the submodules are part of the module, the module is necessarily also installed at the one or more locations. 
19. (New) The system of claim 18, wherein the weather projection module is configured to be communicatively coupled to one or more weather data centers storing the one or more sets of weather data.
2. The system of claim 1, wherein each of the weather projection sub-modules is configured to be communicatively coupled to one or more weather data centers storing the one or more sets of weather data.  
Although the instant application recites that the weather projection module not the one or more submodules is communicatively coupled to one or more weather data centers, since the submodules are part of the module, the submodule is necessarily also communicatively coupled to one or more weather data centers.
20. (New) The system of claim 18, wherein the one or more weather projection sub-modules are further configured to generate at least one weather projection model for each system operating parameter based on the one or more sets of weather data.
3. The system of claim 1, wherein each of the weather projection sub-modules is further configured to generate at least one weather projection model for each set of spatial range and temporal range of the system operating parameter based on the one or more sets of weather data.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.

21. (New) The system of claim 19, wherein the one or more weather projection sub-modules are further configured to perform post-processing techniques on each of the weather projection models to generate one or more weather projection fields for each system operating parameter.
4. The system of claim 3, wherein each of the weather projection sub-modules is further configured to perform post-processing techniques on each of the weather projection models to generate one or more weather projection fields for each set of spatial range and temporal range of the system operating parameter.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.

22. (New) The system of claim 21, wherein the one or more weather projection sub-modules are further configured to integrate the one or more weather projection fields to generate a weather projection product for each system operating parameter.
5. The system of claim 4, wherein each of the weather projection sub-modules is further configured to integrate the one or more weather projection fields to generate a weather projection product for each set of spatial range and temporal range of the system operating parameter.

25. (New) The system of claim 17, wherein the one or more geospatial map layers are based on the respective sets of spatial range and temporal range.
8. The system of claim 1, wherein the one or more geospatial map layers are based on the respective sets of spatial range and temporal range.

26. (New) The system of claim 17, wherein the decision support tools module is further configured to receive one or more operational constraints relating to the designated event or set of events.
9. The system of claim 1, wherein the decision support tools module is further configured to receive one or more operational constraints relating to the designated event or set of events.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.

27. (New) The system of claim 17, wherein the one or more graphical display outputs is selected from the group consisting of present graphic displays, web-based map services to assist with strategic decision-making relating to the designated event or set of events, and web-based map services to assist with tactical decision-making relating to the designated event or set of events.
10. The system of claim 1, wherein the one or more graphical display outputs is selected from the group consisting of present graphic displays, web-based map services to assist with strategic decision-making relating to the designated event or set of events, and web-based map services to assist with tactical decision-making relating to the designated event or set of events.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.

28. (New) The system of claim 17, wherein said designated event or set of events is a scheduled commercial flight or set of flights.
11. The system of claim 1, wherein said designated event or set of events is a scheduled commercial flight or set of flights.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.

30. (New) The system of claim 17, wherein the integrated weather projection product is graphically displayed on a quick view interface.
16. The system of claim 1, wherein said integrated weather projection product is graphically displayed on a quick view interface.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.

31. (New) The system of claim 17, wherein the one or more locations comprise one or more of a national center, a regional center, and an airport.
18. The system of claim 1, wherein the locations relevant to air traffic management and control consist of a national center, a regional center, and an airport.
The elements of US11,048,022 that are essentially the same as the instant application are underlined.


Claim 18, 23-24, 29, 32 of the instant application recite limitations not recited or having different scope from US 11,048,022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2017/0038457 (hereinafter Wang) in view of Groenewig (U.S. Pub. No. 2015/0084789).
Regarding claim 33, Wang teaches receiving, by each weather projection sub-module, a system operating parameter indicating at least a spatial range and temporal range (e.g. “This disclosure is directed to techniques, systems, devices, and methods for a centralized system for integrating weather data from any of one or more aircraft and one or more other radar or sensor nodes; storing or integrating the weather data from the various weather data sources, including weather forecast information such as changes in the weather data over time (i.e. system operating parameter indicating temporal range), …,” see paragraph [0002] and “The weather data integrating system (i.e. sub-module) may receive the request and may identify, from its own data store, weather data from one or more other weather data sources that cover the one or more identified regions…(i.e. system operating parameter indicating at least a spatial range)”, see paragraph [0003]);
generating, by each weather projection sub-module, a weather projection product based on the received system operating parameter generate a weather projection product based on the received system operating parameter (e.g. “Weather data integrating system 100 and/or the requesting system 12 may generate a weather forecast based (i.e. a weather projection product) on the weather forecast information for the identified region (i.e. according to a spatial range) based on more advanced techniques than simple first-order extrapolation, in some examples. However, it has been shown that for forecasting for only short periods of time (i.e. according to a temporal range) such as fifteen minutes, a half-hour, or other forecasting period applicable to proximate weather forecasting for an aircraft in flight“, see paragraph [0056]), 
generate, by the weather projection module, an integrated weather projection product that is based on each weather projection product generated by each weather projection sub-module (e.g. “ In some examples, weather data integrating system 100 may identify when only a single data set from a reporting weather data source is applicable to an identified region indicated by a requesting system 12, and weather data integrating system 100 may query one or more applicable weather data collecting sources (i.e. based on each weather projection product generated by each weather projection sub-module) identified as providing coverage of the identified area, to provide at least a second weather data set at a new or different point in time, so that weather data integrating system 100 can have data covering the identified region over multiple points in time (i.e. generate an integrated weather projection product), to constitute or to serve as the basis of weather forecast information for the identified region to transmit to the requesting system 12 “, see paragraph [0059]); 
generate one or more graphical display outputs (e.g. see Fig. 6).; 
wherein the weather projection module is installed at one or more locations relevant to air traffic management and control (e.g. see paragraph [0020]).
Wang does not explicitly teach converting, by a geospatial data converter communicatively coupled to the weather projection module, each weather projection product into one or more geospatial map layers; and generating, by a decision support tools module communicatively coupled to the geospatial data converter, one or more graphical display outputs.
Groeneweg teaches converting, a geospatial data converter communicatively coupled to the weather projection module, each weather projection product into one or more geospatial map layers (e.g. the data ingest submodule i.e. (geospatial data converter) receives and universally formats the various types of information (convert) from the road weather forecast submodule (projection submodule) to be presented as a spatial map of graphical weather information (geospatial map layer); figure 5; paragraphs [0051], [0060], [0066]); and Application No.: 16/700,224 Page 3 
generating, by a decision support tools module communicatively coupled to the geospatial data converter, outputs (e.g. a maintenance decision module (decision support tools module) uses information from the data ingest submodule (communicatively coupled) to recommend a maintenance decision (assist with strategic decision-making, i.e. outputs) to a selected section of roadway (designated event); paragraphs [0060], [0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Groeneweg into Wang for the purpose of communicating weather forecast information. Therefore safer transportation decisions can be made.
Regarding claim 36, Wang and Groeneweg teach the limitations of claim 33. Wang further teaches receiving, by each weather projection sub-module, one or more sets of weather data correlated to the spatial range and temporal range of the received system operating parameter (e.g. “One example is directed to a system configured to receive weather data from one or more weather data sources,” see paragraph [0004], spatial and time range see paragraph [0002]-[0003]); and 
performing, by each weather projection sub-module, one or more weather projection techniques on the one or more sets of weather data received, wherein the one or more weather projection techniques are selected from the group consisting of weather forecasting and weather nowcasting (e.g. “Weather data integrating system 100 may also generate weather forecast information based on any combination or all of the applicable weather data for an indicated region and time into weather forecast information in a format applicable to requesting weather radar system 12,” see paragraph [0050]), wherein the weather projection product is based on the performance of the one or more weather projection techniques (i.e. “For example, weather data integrating system 100 may analyze incoming weather data front several different weather data sources that all track a single convective weather cell with a position, a horizontal motion of direction, a vertical component of motion, if any, and a trend of vertical growth, and weather data integrating system 100 may concentrate such data from the several different weather data sources to provide a single description of the identified region including a single description of the identified convective weather cell in the identified region, including its position, direction of motion, and trend of vertical growth, with a resolution (i.e. resolution is a measure of performance) that combines or integrates the data from all the applicable various weather data sources,” see paragraph [0054]) .

Claim(s) 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Groeneweg in view of Ryan et al. (US Pub. No. 2002/0130899) (hereinafter Ryan).
Regarding claim 34, Wang and Groeneweg teach the limitations of claim 33. 
Groeneweg further teaches wherein computational workload of the integrated weather projection system is distributed among each of the one or more weather projection sub-modules (e.g. the maintenance decision model is run on a laptop computer connected remotely (distributed computational workload) to the server, where the laptop Is used by a supervisor to determine, for a set of satellite position coordinates (locations), a set of treatment recommendations to be used by snow maintenance vehicles under his supervision (relevant to a designated set of events), see paragraph [0065] and Fig. 1).
Wand and Groeneweg do not explicitly teach wherein the one or more weather projection sub- modules include at least one local sub-module, at least one regional sub-module, and at least one national sub-module
Ryan teaches wherein the one or more weather projection sub- modules include at least one local sub-module (e.g. a local weather page, see paragraph [0062]), at least one regional sub-module (e.g. A region page, see paragraph [0062]), and at least one national sub-module (e.g. “For example, the segmentation of the data and content may be based on hemisphere, county, telephone area code, ocean, national weather service zone”, see paragraph [0062]) ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Ryan into Wang and Groeneweg for the purpose of communicating weather information. Therefore users can use accurate weather information in planning their daily lives.
Regarding claim 35, Wang, Groeneweg, and Ryan teach the limitations of claim 33. Ryan further teaches wherein a spatial range of a system operating parameter received by the regional sub-module has a comparatively further distance than a spatial range of a system operating parameter received by the local sub-module, and wherein a spatial range of a system operating parameter received by the national sub-module has a comparatively further distance than the spatial range of the system operating parameter received by the regional sub- module (e.g. “consumers can navigate geographically through this hierarchy to arrive at a desired geographical division.  Preferably, however, the consumer is presented with one of the above-specified geographical pages only when the consumer enters ambiguous search criteria, such as in the What/Where search tool.  The geographical navigation is preferably displayed at the top of a search results page, such as World: North America (i.e. national, which has a larger spacial range than regional): United States: Southeast (i.e. regional, which has a larger spatial range than local): Georgia (i.e. local spatial range):.  By displaying this geographical navigation (i.e. spatial range operating parameter), the consumer is given easy and visible access to the geographical organization of information and can select and navigate through the different divisions of the hierarchy.  For example, in the example above, the consumer can go from a Georgia state page and select the United States and obtain weather information on a national level”, see paragraph [0063]).


Examiner’s note
Should the double patenting rejection be overcome claims 17-32 would be allowable for the following reasons:
Regarding claim 17, the closest prior art of record, Wang et al, US 2017/0038457 (hereinafter Wang), Ryan et al. (US Pub. No. 2002/0130899) (hereinafter Ryan) in view of Leyton et al. (U.S. Pub. No. 2006/0085164) (hereinafter Leyton) in view of Groenewig (U.S. Pub. No. 2015/0084789) teaches the following:
Wang teaches (a) a weather projection module comprising one or more weather projection sub-modules  (e.g. see Fig. 3 box which contains various elements for weather projection and submodules AC10 Data and AC20 data), 
generate a weather projection product based on the received system operating parameter (e.g. “Weather data integrating system 100 and/or the requesting system 12 may generate a weather forecast based (i.e. a weather projection product) on the weather forecast information for the identified region (i.e. according to a spatial range) based on more advanced techniques than simple first-order extrapolation, in some examples. However, it has been shown that for forecasting for only short periods of time (i.e. according to a temporal range) such as fifteen minutes, a half-hour, or other forecasting period applicable to proximate weather forecasting for an aircraft in flight“, see paragraph [0056]), 
wherein the weather projection module is configured to generate an integrated weather projection product that is based on each weather projection product generated by each weather projection sub-module (e.g. “ In some examples, weather data integrating system 100 may identify when only a single data set from a reporting weather data source is applicable to an identified region indicated by a requesting system 12, and weather data integrating system 100 may query one or more applicable weather data collecting sources (i.e. based on each weather projection product generated by each weather projection sub-module) identified as providing coverage of the identified area, to provide at least a second weather data set at a new or different point in time, so that weather data integrating system 100 can have data covering the identified region over multiple points in time (i.e. generate an integrated weather projection product), to constitute or to serve as the basis of weather forecast information for the identified region to transmit to the requesting system 12 “, see paragraph [0059]); 
generate one or more graphical display outputs (e.g. see Fig. 6).; 
wherein the weather projection module is installed at one or more locations relevant to air traffic management and control (e.g. see paragraph [0020]), and 
Ryan teaches a) a weather projection module comprising one or more weather projection sub- modules, including at least one local sub-module (e.g. a local weather page, see paragraph [0062]), at least one regional sub-module (e.g. A region page, see paragraph [0062]), and at least one national sub-module (e.g. “For example, the segmentation of the data and content may be based on hemisphere, county, telephone area code, ocean, national weather service zone”, see paragraph [0062]) ; 
(i) receive a system operating parameter comprising at least one set of spatial range, wherein a regional spatial range of the at least one regional sub-module has comparatively further distance than a local spatial range of the at least one local sub-module, and wherein a national spatial range of the at least one national sub-module has a comparatively further distance than the regional spatial range (e.g. “consumers can navigate geographically through this hierarchy to arrive at a desired geographical division.  Preferably, however, the consumer is presented with one of the above-specified geographical pages only when the consumer enters ambiguous search criteria, such as in the What/Where search tool.  The geographical navigation is preferably displayed at the top of a search results page, such as World: North America (i.e. national, which has a larger spacial range than regional): United States: Southeast (i.e. regional, which has a larger spatial range than local): Georgia (i.e. local spatial range):.  By displaying this geographical navigation (i.e. spatial range operating parameter), the consumer is given easy and visible access to the geographical organization of information and can select and navigate through the different divisions of the hierarchy.  For example, in the example above, the consumer can go from a Georgia state page and select the United States and obtain weather information on a national level”, see paragraph [0063]).
Groeneweg teaches (b) a geospatial data converter communicatively coupled to the weather projection module and configured to convert a weather projection product into one or more geospatial map layers (e.g. the data ingest submodule i.e. (geospatial data converter) receives and universally formats the various types of information (convert) from the road weather forecast submodule (projection submodule) to be presented as a spatial map of graphical weather information (geospatial map layer); figure 5; paragraphs [0051], [0060], [0066]); and Application No.: 16/700,224 Page 3 
(c) a decision support tools module communicatively coupled to the geospatial data converter (e.g. a maintenance decision module (decision support tools module) uses information from the data ingest submodule (communicatively coupled) to recommend a maintenance decision (assist with strategic decision-making) to a selected section of roadway (designated event); paragraphs [0060], [0063]). 
However, although Groeneweg collects spatial and temporal weather data to use in forecasting, Groeneweg does not provide for a local sub-module, a regional sub-module, and a national sub-module, and their sets of spatial and temporal ranges in separate submodules which would allow for the creating of the claimed geospatial map layers.
Leyton teaches receiving one or more sets of weather data as correlates to each set of spatial range and temporal range of the system operating parameter (e.g. “weather data indicative of observations of weather conditions (i.e. weather data) are collected (i.e. received by sub-modules) on an hourly basis for approximately 1500 locations (i.e. correlated to operating parameters of time and location) across the continental United States and stored in at least one database (not shown) which is accessible by the forecast module”, see paragraph [0043]). 
However, although Leyton collects spatial and temporal weather data to use in forecasting, Leyton does not provide for a local sub-module, a regional sub-module, and a national sub-module, and their sets of spatial and temporal ranges in separate submodules which would allow for the creating of the claimed geospatial map layers.
Allowable Subject Matter
Claims 18, 23-24, 29, 32 are allowed for incorporating the untaught subject matter of claim 17 detailed above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2857